UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 25, 2012 DC BRANDS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Colorado 000-054031 (State or other jurisdiction of incorporation) (Commission File No.) 9500 W. 49th Avenue, Suite D-106 Wheat Ridge, CO 80033 (Address of principal executive offices and Zip Code) 303-279-3800 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On July 25, 2012, our reverse stock split (the “Stock Split”) of the issued and outstanding shares of common stock on 1 for 200 basis became effective on the DTC system. On June 28, 2012 we filed an amendment tothe Articles of Incorporation of DC Brands with the Secretary of the State of Colorado; however, on June 29, 2012 we were notified by DTC that further action was needed before the reverse split would be effectuated through the DTC System. Item9.01Financial Statements and Exhibits (d) Exhibits Exhibit No. Description of Exhibit Articles of Amendment to the Articles of Incorporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. DC BRANDS INTERNATIONAL, INC. Date: August 7, 2012 By: /s/ Robert H. Armstrong Robert H. Armstrong Chief Financial Officer
